West, J.
(dissenting) : While insurance contracts should be so drawn as to protect the interests of mortgagees, until they are so drawn voluntarily or by legislative command it is no province of the court to. act as guardian for parties or make such contracts for them as they should have made for themselves. Here was an ordinary insurance policy drawn in favor of Stamey with a standard mortgage clause attached and made a part thereof — that is, a part of Stamey’s contract for indemnity against loss by fire. He burned the property and therefore there was no loss payable to him — and therefore hone payable to the carriage company. This view of the matter seems to harmonize with the terms of the contract voluntarily made and with the decision in the Dodge case (4 Kan. App. 415, 46 Pac. 25) as well as the unquestioned weight of authority. (Delaware Ins. Co. of Philadelphia v. Greer, 120 Fed. 916, 57 C. C. A. 188, 61 L. R. A. 137; 1 Clement on Fire Insurance, p. 37; 19 Cyc. 714, referring for support to decisions in twenty-two states of the Union, besides Federal and Canadian cases.)
I am authorized to state that Mr. Justice Marshall concurs in this dissent.